                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 JERRY JELLIS,                               )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:15-cv-630-GCS
                                             )
 LARRY HALE,                                 )
 DONALD LINDENBERG, and                      )
 AIMEE LANG                                  )
                                             )
                  Defendants.                )

                                         ORDER

SISON, Magistrate Judge:

       Before the Court are motions in limine filed by Plaintiff Jerry Jellis (Doc. 264) and

by Defendants Larry Hale, Donald Lindenberg, and Aimee Lang (Doc. 266). Having

reviewed the positions of the parties, the Court rules as follows, using the numbering

listed in each party’s motion:

   1. Plaintiff’s I seeking to exclude evidence relating to Plaintiff’s arrests, convictions
      and prior bad acts: The Court RESERVES RULING and will hear argument by
      the parties at the final pretrial conference.

   2. Plaintiff’s II seeking to exclude references to any of Plaintiff’s disciplinary history
      unrelated to the claims in this action: GRANTED.

   3. Plaintiff’s III seeking to bar reference to grievances submitted by Plaintiff that are
      not at issue in this case: The Court RESERVES RULING and will hear argument
      by the parties at the final pretrial conference.

   4. Plaintiff’s IV seeking to bar all expert opinion testimony regarding Plaintiff’s
      medical condition or causation: GRANTED.

   5. Plaintiff’s V seeking to bar any reference to the dismissal of previously named
      Defendants: GRANTED.


                                         Page 1 of 3
6. Plaintiff’s VI seeking to bar any reference regarding juror’s pecuniary interests as
   taxpayers: GRANTED.

7. Plaintiff’s VII seeking the exclusion of non-party witnesses from the courtroom:
   GRANTED.

8. Plaintiff’s VIII seeking exclusion of any testimony from Defendants that is
   inconsistent with their undisputed material facts submitted in support of their
   motion for summary judgment: DENIED.

9. Defendants’ I seeking to prohibit Plaintiff from offering evidence or testimony
   suggesting that the State of Illinois may indemnify Defendants: GRANTED.

10. Defendants’ II seeking to prohibit Plaintiff from offering evidence or testimony of
    other lawsuits involving Defendants: GRANTED.

11. Defendants III seeking to prohibit Plaintiff from offering evidence or testimony
    of any misconduct, reprimand, or grievance issued against Defendants:
    GRANTED, but, to the extent the prior misconduct, reprimand, and/or grievance
    involves Defendants’ conduct towards Plaintiff, the Court will consider admitting
    the evidence at trial.

12. Defendants’ IV seeking to prohibit Plaintiff from offering evidence or testimony
    referencing any “Golden Rule” appeal: GRANTED.

13. Defendants’ V seeking to prohibit Plaintiff from offering evidence or testimony
    referencing the Illinois Administrative Code, Illinois Department of Corrections
    Administrative Directives, and/or Illinois Department of Corrections Policies and
    Procedures: The Court RESERVES RULING and will hear argument by the
    parties at the final pretrial conference.

14. Defendants’ VI seeking to prohibit Plaintiff and his witnesses from testifying
    regarding the causation of any medical or mental health condition: GRANTED
    but Plaintiff can testify as to his own personal observations and experiences about
    his medical and mental health conditions. Other lay witnesses likewise may testify
    about what they observed of Plaintiff.

15. Defendants’ VII seeking to bar Plaintiff from offering inadmissible hearsay
    statements of any medical or mental health conditions: GRANTED.

16. Defendants’ VIII barring Dr. John Coe from offering expert testimony:
    GRANTED.


                                     Page 2 of 3
17. Defendants’ IX barring Plaintiff and his attorney from making reference to video
    cameras or video surveillance that may not have been preserved: The Court
    RESERVES RULING and will hear argument by the parties at the final pretrial
    conference.
                                                                 Digitally signed
   IT IS SO ORDERED.
                                                                 by Judge Sison
                                                                 Date:
   Dated: October 27, 2019.
                                                                 2019.10.27
                                                                 06:45:18 -05'00'
                                                  ______________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                   Page 3 of 3
